             Case 3:20-cv-30067-MGM Document 7 Filed 07/07/20 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS

AZIZ MALIK QUDDOS BEY,                           *
                                                 *
                 Plaintiff,                      *
                                                 *
                 v.                              *          Civil Action No. 20-30067-MGM
                                                 *
GLENN J. WILLIAMS, DBA Primerica Life            *
Insurance Inc.,                                  *
                                                 *
                 Defendant..                     *

                                             ORDER

                                            July 7, 2020


MASTROIANNI, U.S.D.J.


       On June 1, 2020, Magistrate Judge Robertson ordered pro se plaintiff Aziz Malik Quddos Bey

to pay the $400 fee for commencing a civil action or file a completed Application to Proceed in

District Court Without Prepaying Fees or Costs. Judge Robertson warned him that failure to

comply with the order within twenty-one days could result in dismissal of the action without

prejudice.

       The deadline for complying with Judge Robertson’s June 1, 2020 order has passed without

any payment from or filing by Bey.

       Accordingly, this action is DISMISSED without prejudice for failure to pay the filing fee.

       It is So Ordered.


                                                      /s/ Mark G. Mastroianni
                                                      MARK G. MASTROIANNI
                                                      United States District Judge
